DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species I: An embodiment wherein an agricultural work machine includes a predictive map generator that generates a functional predictive power characteristic map that maps predictive power characteristics of the agricultural work machine to the different geographic locations in the field, (specification, paragraphs [0124], [0253-0254]).
Species II: An embodiment wherein an agricultural work machine includes a predictive map generator that generates a functional predictive power characteristic map that maps one or more of predictive machine speed values, internal material distribution values, grain loss values, tailings characteristics values, grain quality values to the different geographic locations in the field, (specification, paragraph [0147]).
The species are independent or distinct because each species require a limitation that is not present in the other and each species present a unique and different predictive mapping strategy to the different geographic locations in the field. In addition, these species are not obvious variants of each other based on the current record.
	Furthermore, this application contains claims directed to the following patentably distinct species:
Species A: An embodiment wherein a computer implemented method generates a speed control signal based on the detected geographic location and the functional predictive agricultural map, and controlling the controllable subsystem based on the speed control signal to control a speed of the agricultural work machine, (specification, paragraph [0303]).
Species B: An embodiment wherein a computer implemented method generates a feed rate control signal based on the detected geographic location and the functional predictive agricultural map; and controlling the controllable subsystem based on the feed rate control signal to control a feed rate of the agricultural work machine, (specification, paragraphs [0281-0282]).
Species C: An embodiment wherein a computer implemented method generates settings control signal based on the detected geographic location and the functional predictive agricultural map; and controlling a cleaning subsystem based on the settings control signal to control the cleaning subsystem(specification, paragraph [0285]).
The species are independent or distinct because each species require a limitation that is not present in the other and each species present a unique and different control signal to the different geographic locations in the field. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, for each of the two defined groups of species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, independent claims 1, 11, and 19 appear to be generic in the examiner's opinion.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Even though these two species pertain agricultural work machine characteristics and control of agricultural work machine characteristics, searching these distinct and separate species would add a burden to the Examiner, requiring separate search strategies, separate database queries and finally separate analysis and therefore the election of a single species, for each of the two defined groups of species, is required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./            Examiner, Art Unit 3669     

/JESS WHITTINGTON/            Examiner, Art Unit 3669